Citation Nr: 0948564	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-28 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
bullet removal.

3.  Entitlement to service connection for a mental 
disability.

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to April 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for a back 
injury, residuals of a bullet removal and a mental condition.  
The May 2005 RO letter also notified the Veteran that he was 
not eligible for nonservice-connected pension benefits.

In his substantive appeal, the Veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the Veteran was informed by letter 
that the hearing was scheduled for June 13, 2008.  The 
Veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The issue of entitlement to service connection for a mental 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a low back 
disability and active military service is not of record.

2.  A current diagnosis of residuals of a bullet removal is 
not of record.

3.  The Veteran's entire period of service from December 1975 
to April 1976 was not during a period of war.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Residuals of bullet removal were not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  The basic requirements for entitlement to nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101, 1521, 5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 
3.3, 3.12 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including arthritis, if they are 
shown to be manifest to a degree of 10 percent or more within 
one year following the Veteran's separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

Low Back Disability 

The Veteran asserts that he is entitled to service connection 
for a low back disability.  The Veteran has not asserted any 
injuries related to his back occurring in service.  

The service treatment records do not show complaints or 
findings of back pain or disability.  A February 1976 
treatment examination shows that the Veteran was healthy.  
The examiner noted no present symptomatology and the 
Veteran's back was found to be normal.  In April 1976, the 
Veteran signed a form stating that his separation examination 
was administered over three days prior to his departure from 
service and no changes to his medical condition occurred. 

The first evidence of back pain is in October 2002.  
Treatment records show that the Veteran's back had been 
hurting him for the past 4 days.  The Veteran denied an 
injury and the examiner noted that the Veteran also refused 
to talk about the history of his back disability.  November 
2002 treatment records show chronic low back pain and a 
history of back pain for many years.  October 2005 VA 
treatment records show complaints of back pain related to 
degenerative joint disease.  

The competent and credible evidence fails to show that the 
Veteran's low back disability is related to his service.  The 
treatment records are negative for any findings of back pain 
or injury while the Veteran was in service and the earliest 
medical records relating to his back disability are in 2002, 
over 20 years after the Veteran separated from service.  
Therefore, the Veteran's disability was not incurred in 
service, nor can it be presumed to have been incurred in 
service.  See 38 C.F.R. § 3.307.  Furthermore, there is no 
continuity of symptomatology since service, as the evidence 
of record shows a back disability starting in 2002.

The probative and persuasive evidence also fails to relate 
the Veteran's back disability to service.  There is no 
positive medical nexus opinion in the case file relating the 
Veteran's back disability to his service.  

The Board is aware of the Veteran's testimony.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, lay testimony is not competent to 
relate the Veteran's back disability to his service.  Most 
importantly, as previously stated, the Veteran has failed to 
provide any competent and credible evidence to substantiate a 
continuity of symptomatology.  Rather, the Veteran's 1976 
service treatment record shows normal findings.  The evidence 
of a prolonged period without medical complaint post service 
is a factor against the Veteran's assertions.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, although the 
Veteran is competent to establish the presence of observable 
symptoms, where the determination is not medical in nature 
and is capable of lay observation, he is not competent to 
etiologically relate his current disability to service, any 
event of service, or any symptoms experienced in service.  

In conclusion, the claim of entitlement to service connection 
for a low back disability must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Residuals of a Bullet Removal

The Veteran asserts that he is entitled to service connection 
for residuals of a bullet removal.  

The Veteran's service treatment records reference a reported 
bullet wound injury incurred prior to service.  A February 
1976 examination report shows that the Veteran was found to 
be healthy.  The examiner noted no present symptomatology.  
March 1976 records show that the Veteran companied of various 
aches and pains due to a bullet in his chest.  The examiner 
noted that the Veteran visits sick call frequently with the 
same complaints.  A notation in the treatment records also 
states that the Veteran was in Dallas in September 1975 and 
complained of stinging in his abdomen due to a gunshot wound.  
The examiner noted no demonstrable pathology.  A March 1976 
statement of counseling noted that the Veteran did not want 
to leave service, but that the "pain from an old gunshot 
wound is too great for him to continue training."  The 
examiner spoke with Dr. L., a surgeon, who revealed that 
there was no physical or medical reason for him to feel pain, 
and that the feelings of pain would have to be psychological 
in origin.  The examiner determined that he wanted the 
Veteran to go for a mental hygiene evaluation due to his 
continuing feelings of pain.  The Veteran received a mental 
hygiene consultation and was found to be suffering from 
"conversion hysteria."  The examiner stated, "When there 
is no medical basis for his pain, his symptoms may be a 
result of release from emotional tension caused by inner 
conflict."  He determined that the Veteran wanted to be 
discharged.  The Veteran's discharge was approved and he 
waived a separation medical examination.  In April 1976, the 
Veteran signed a form stating that his separation examination 
was administered over three days prior to his departure from 
service and no changes to his medical condition occurred. 

Post service, treatment records dated in 2003, show history 
of a gunshot wound in the Veteran's abdomen.  However, no 
findings regarding the Veteran's abdomen were noted.  

Although the service treatment records contain a notation 
that the Veteran received treatment in 1975 for a gunshot 
wound, and record his complaints of residuals of a gunshot 
wound in March 1976, the Board notes that those notations 
were made towards the end of the Veteran's service.  More 
importantly, there is no objective evidence of record 
demonstrating that the Veteran sustained any gunshot wound 
either prior to or during service.  In fact, while the 
Veteran was in service the examiners found no medical basis 
for his pain.  The disability was noted to be psychological.  

As to a physical disability resulting from a gunshot wound, 
the record is absent for any physical diagnosis.  Thus, 
service connection is not warranted due to the absence of a 
current disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The Board has considered the statements and contentions of 
the Veteran.  Nonetheless, as a lay person without the 
appropriate medical training and expertise, the Veteran is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of any specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

While the Veteran is able to observe symptoms of a gunshot 
wound, no physical symptoms were noted in service or post 
service.  The treatment records were also completely absent 
for any other complaints regarding the Veteran's claimed 
disability.  Post service, the Veteran reported a history of 
a gunshot wound, but no current diagnosis was provided.

Accordingly, a preponderance of the evidence is against the 
claim for service connection for residuals of bullet removal.  
There is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The claim is denied.

II.  Eligibility for Pension Benefits

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2009).  A Veteran meets the 
service requirements if said Veteran served in the active 
military, naval, or air service: (1) for ninety (90) days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2009).

The Veteran's dates of service were during times of peace.  
The Veteran has not met the first hurdle showing that he had 
service during a period of war.  In this case, the law is 
dispositive, and basic eligibility for nonservice-connected 
pension benefits is precluded based upon the Veteran's 
service; therefore, eligibility for nonservice-connected 
pension benefits must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a notice letter was issued in January 2005, 
prior to the initial adjudication of the claims.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claims for service connection.  
A March 2006 letter provided the Veteran with Dingess notice.  

While the Dingess letter was sent after the May 2005 
decision, the Board determines that the Veteran is not 
prejudiced because a preponderance of the evidence is against 
the claims and any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.  
The Veteran has not been prejudiced in this regard.

With regard to the lack of notice in connection with 
nonservice-connected pension benefits, the Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply to this 
issue.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the Veteran in proceeding with the 
adjudication of this claim. 

VA also has a duty to assist the Veteran in the development 
of his claims.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and VA treatment 
records have been obtained.  

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claims for a 
low back disability and residuals of bullet removal; however, 
given the facts of this case a VA examination is not 
required.  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a low back disability and residuals of bullet 
removal may be associated with service.  The Board finds that 
the evidence does not reflect competent evidence showing a 
nexus between service and the Veteran's claimed disabilities.  
Thus, the evidence does not warrant the conclusion that a 
remand for an examination and/or opinion is necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Again, the 
post-service treatment records provide no basis to grant the 
claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a causal connection between the claimed 
disabilities and service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

The Board is also mindful that, in a case such as this, where 
some service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's entrance examination is  
unavailable, the appeal must be decided on the evidence of 
record, and the Board's analysis has been undertaken with 
this heightened duty in mind.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of bullet 
removal is denied.  

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND 

The Veteran asserts that he is entitled to service connection 
for a mental disability.  A review of the Veteran's service 
treatment records shows a diagnosis of conversion hysteria in 
service.

As discussed above, the Veteran complained of phantom pain 
while in service and Dr. L., a surgeon, revealed that there 
was no physical or medical reason for him to feel pain, and 
that the feelings of pain would have to be psychological in 
origin.  The Veteran received a mental hygiene consultation 
and was found to be suffering from "conversion hysteria."  
The examiner stated, "When there is no medical basis for his 
pain, his symptoms may be a result of release from emotional 
tension caused by inner conflict."  

Post service, the VA treatment records show that the Veteran 
had a history of depression and substance abuse.  He 
attempted suicide around 1975, (30 years prior to his 2005 
examination) but the gun misfired.  In August 2005, an 
assessment of the Veteran yielded a diagnosis of 
schizoaffective disorder depressed type.  September 2005 
treatment records show mood instability.  The Veteran 
reported that he has heard voices since childhood, sees 
snakes and was on a mind drug since childhood.  The records 
also show alcohol and cocaine dependence, mood disorder, 
schizophrenia and depression.  The examiner said he needed to 
rule out non-combat PTSD.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

A VA examination is needed to determine whether the Veteran's 
current mental disorders are related to service or any event 
of service.  McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any current 
mental disability.  The claims file and 
a separate copy of this remand must be 
provided to the examiner for review.  
The examiner must note in the 
examination report that he or she has 
reviewed the claims folder.  

All clinical findings and diagnoses 
should be reported in detail.  Based 
upon the claims folder review, the 
examination results, and sound medical 
principles, the examiner should opine 
whether the Veteran currently has a 
mental disability.  If not, the 
examiner should so state.  For any 
disability present, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that any current 
mental disability first manifested in 
service or is etiologically related to 
an event in service.  The examiner 
should set forth the rationale for all 
opinions expressed and conclusions 
reached.  

2.  Readjudicate the issue on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
Veteran and his representative.  The 
case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


